Citation Nr: 1124047	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis with conversion features, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic lumbosacral strain with degenerative osteoarthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent for L4-5 radiculitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2008, the Board remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating for individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation if there is cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, although the Veteran reported during the April 2009 VA examination that he retired from his job at the U.S. Postal Service because of his back disability, as will be explained below, the evidence or record overwhelming indicates that the Veteran did not retire due to disability and that he is in the process of furthering his education and pursuing another career.  Under these circumstances, the Board finds that a claim for TDIU has not been reasonably raised by the record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  The Veteran's psychiatric symptoms have primarily included anxiety, depression, sleep problems, irritability, and difficulty forming and maintaining relationships; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).

3.  The Veteran's low back disability has been manifested primarily by low back pain radiating into his right and left lower extremities and limitation of motion due to pain; at worst, forward flexion was limited to 40 degrees, but there has been no ankylosis of the thoracolumbar spine, no incapacitating episodes of intervertebral disc syndrome (IVDS), and no separately ratable neurological manifestations of L4-5 radiculopathy of the right lower extremity.  

4.  The Veteran's L4-5 radiculitis of the left lower extremity has been no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for anxiety neurosis with conversion features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9400 (2010).

2.  The criteria for a rating higher than 20 percent for chronic lumbosacral strain with degenerative osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2010).

3.  The criteria for an initial rating higher than 10 percent for L4-5 radiculitis of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in June 2004 and April 2009.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in October 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in March 2006 and April 2009 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in July 2004 and April 2009.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through April 2009.  Private medical records relating to the Veteran's back surgery in November 2006 were also submitted.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

II. Factual Background

A. Psychiatric Disorder

An August 2003 VA outpatient treatment record notes that the Veteran said he was doing fairly well on his medication.  The physician noted that the Veteran had several psychiatric diagnoses including anxiety, panic attacks, posttraumatic stress disorder (PTSD), and depression, and that almost all of these were in very good control.  In January 2004, the Veteran said he felt "about the same" but had had some problems with anxiety.  The physician noted that the Veteran was smiling and seemed to be euthymic.  In June 2004, the Veteran said that things were not going well and that he had two motor vehicle accidents in the past month, which created some anxiety for him.  The physician noted that the Veteran had PTSD and general anxiety in fair condition.  He was prescribed Paxil and planned to begin tapering off Prozac.  

The report of a July 2004 VA examination reflects the Veteran's long-standing history of anxiety.  He said that he began working at the post office in 1979.  On mental status examination, he was casually dressed and properly groomed.  His thought processes were well-organized.  He said he had been having ongoing symptoms of tremulousness, easy irritability, not being able to make any social adjustments other than his work.  He said he had no friends and very little interaction with others.  He described having periods of palpitations, preoccupation with negative thoughts, sadness, and depression.  He denied any suicidal ruminations or any active planning.  He had no history of obsessive ruminations or compulsive rituals.  He demonstrated fair insight into his symptoms.  The diagnosis was general anxiety disorder and the global assessment of functioning (GAF) score assigned was 50 to 55.  The examiner noted that although the Veteran had a long-standing history of anxiety, he had been able to function at his job over the last 25 years and his symptoms had remained essentially unchanged.  It was also noted that there were some symptoms of depression associated with the anxiety.

A February 2005 VA outpatient treatment record notes that the Veteran said that he was exploring getting retrained for a new job.  He said he had been working for the post office for 31 years and needed something different.  He had some stress and concern over finances, but said that medication had helped him and that he did not have much routine anxiety, but continued to have sleep problems.  The Veteran's mood and affect were excellent and he was thinking clearly.  It was noted that he was concerned about his finances, but that this was reasonable.    In May 2005, he said he was feeling about the same.  The physician noted that the Veteran's mood and affect were excellent and he was thinking clearly.

An October 2005 VA outpatient treatment record notes that the Veteran said he was forcibly retired from the Post Office and was not sure what he was going to do.  He was thinking of taking courses in accounting.  He also indicated that he was trying to sell his home.  In addition, he said he was experiencing chronic pain, which was adding to his stress.  The physician reminded the Veteran that he had good skills and experience and encouraged him to be as active as possible.  It was noted that a depression screen was positive.  

A September 2006 VA outpatient treatment note indicates that the Veteran was somewhat sad.  He described numerous medical problems, but was especially frustrated by chronic back pain.  It was noted that problems with depression, mood, and sleep all seemed related to chronic pain.  The physician discussed some medication changes.  

A June 2007 VA psychiatry note indicates that the Veteran reported being a little sad due to having a lot of pain problems.  The physician noted that the Veteran was going to school and was studying business administration.  The impression was dysthymia, in context of generalized anxiety, PTSD, and chronic pain syndrome.  

An October 2007 VA psychiatry note indicates that the Veteran was a potential candidate for a study related to PTSD; however, the Veteran said he was not having particular problems with nightmares or flashbacks and that he was getting restful sleep with Trazodone.  His primary complaint was intense itchiness, which disturbed him.  On mental status examination, he was pleasant and casual.  He did not have any speech problems.  He denied hallucinations.  He did not seem to have paranoia and despite his complaint of anxiety, the physician noted that the Veteran was not really particular anxious and certainly not particularly itchy during the appointment.  He exhibited no evidence of serious depression and was not suicidal or homicidal in any way.  It was noted that his depression seemed to have resolved with sertraline and that the itching problem might represent an anxiety reaction.  The diagnosis was anxiety disorder with elements of a stress disorder; the GAF score assigned was 50.  

A February 2008 VA psychiatry note reflects that the Veteran was very happy attending college and that it had helped his mood greatly.  He was very optimistic but did complain of a continuing problem with chronic pain.  At the time, he felt like things were stable and he did not want to make any changes in his medication.  On mental status examination, he seemed euthymic with no evidence of serious depression.  Affect was appropriate.  He was not particularly anxious.  Cognition was good and he had no speech problems.  The clinical impression was that he was doing quite well and that depression had resolved with sertraline.  The GAF score assigned was 50.  

An October 2008 VA psychiatry note reflects that the Veteran reported increased anxiety resulting from his mother-in-law moving in with him and his wife.  He said he was happy attending college and that his chronic pain was not quite as troublesome.  On mental status examination, the Veteran seemed euthymic with no evidence of serious depression.  His affect was appropriate and he was not particularly anxious.  Cognition was good and he did have any speech problems.  The GAF score assigned was 50.

A March 2009 VA psychiatry reflects that on mental status examination, the Veteran was pleasant, casually dressed, and well-groomed.  He made use of eye contact and had no apparent speech problems.  There was no evidence of hallucinations or paranoia.  He was euthymic with congruent affect.  He denied ongoing depression and denied suicidal thoughts/urges/ or plans.  There was no evidence of anxiety.  Cognition was good and he denied any memory concerns.  The assessment was bright, affectively engaged Veteran with lots of positive energy and much motivation.  

The report of the April 2009 VA examination reflects that the Veteran felt that his depression and relationships with people were worse since his last examination in 2004.  He said he went out with his wife several times a month and that he otherwise spent most of his time by himself.  He said he had a hard time communicating with people he did not know.  He said that he retired from his job at the post office in July 2005.  He said he was forced out after being accused of obtaining $16 worth of gasoline inappropriately.  He said he had many fights with colleagues and had difficulty getting along with colleagues.  He said he then began college and was planning on finishing his degree later that year.  The Veteran complained of moderate depression, panic attacks, crying spells several times a month, poor energy and low sex drive.  He said he did not mention these symptoms to his therapist.  He said he had increased appetite due to stress and difficulty sleeping.  

On mental status examination, the Veteran was oriented to time, place, and person.  There seemed to be some mild short-term memory difficulties; mild to moderate depression; and mild to moderate anxiety.  It was noted that the Veteran could perform activities of daily living but there was some mild impairment.  Specific to the Board's remand, the examiner opined that the Veteran's psychiatric disorder was best characterized by "paragraph d" - "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks ...".  The examiner further stated that the Veteran had some mild occupational impairment and mild to moderate social impairment.  The diagnosis was anxiety disorder, not otherwise specified.  The examiner stated that there was not sufficient evidence to support a diagnosis of panic attacks.  The GAF score assigned was 60, which the examiner stated was indicative of mild to moderate symptoms.  The examiner noted that the Veteran was able to manage and maintain a job for 28 years and was getting a college degree with A's, and had managed to maintain a marriage despite some problems for 21 years.  The examiner noted that the Veteran had GAF scores ranging from 48 to 55, but stated that the reasonable GAF score is somewhat higher because the Veteran has had, at least up until 2005, long-term employment and was getting a college degree and maintained a marriage.

B. Low Back Disability with Radiculopathy

A January 2004 VA outpatient treatment record indicates that the Veteran had chronic back pain, exacerbated by cold weather.  The physician noted that the Veteran had a very antalgic gait.  In June 2004, he said he was having back pain problems continually and occasionally took Percocet.  

A June 2004 VA magnetic resonance imaging (MRI) showed multilevel degenerative changes of the lumbar spine; moderate to severe canal stenosis at the L3-4 level; and neural foraminal narrowing at some levels.  

The report of a July 2004 VA examination reflects the Veteran's complaints of progressively worsening back pain radiating into his left hip and left leg to his anterior toes (third, fourth, and fifth toes).  He said pain was relieved by rest and medication.  He said that sometimes he was unable to function and went on complete bedrest, as advised by his chiropractor (not a physician).  He said he had difficulty sitting, standing, bending over, lifting and carrying weights over 10 lbs.  His work was modified so he did not have to lift over 10-20 lbs.  He said he lost 3 to 4 days of work per year because of incapacitating back pain.  

On physical examination, the Veteran's posture and gait were normal.  He had radiation of pain and muscle spasm to the left back and radiating to the third, fourth, and fifth toes anteriorly.  He had localized tenderness over the left paraspinal area.  Straight leg raising on the left was positive and straight leg raising on the right was negative.  The examiner indicated that range of motion of the thoracolumbar spine was "70 degrees, 25 degrees, 30 degrees, 30 degrees, 60 degrees, 60 degrees, with pain occurring at 65 degrees, 25 degrees, 30 degrees, 20 degrees, none, none."  He said he had pain on lateral flexion, right and left flexion, but not left or right rotation.  Range of motion was limited by pain fatigue, weakness, lack of endurance, but not incoordination.  There was no ankylosis.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) involving the L5 level of the spine, but no bowel, bladder, or erectile dysfunction.  Neurological examination showed normal motor and sensory function with 2+ right and left knee and ankle reflexes.  There was tenderness over the sciatic notch with pressure and pressure over the left sciatic nerve caused extreme pain down the back, radiating over the lateral leg and third, fourth, and fifth toes.  The diagnosis was "lumbar strain progressed to degenerative osteoarthritis with radiculitis L4-5 area."

A September 2004 VA physical therapy record notes that range of motion of the Veteran's lumbar spine was from 25 degrees of extension (with pain) to 40 degrees of flexion.  Bilateral side bending was to 25 to 30 degrees and bilateral rotation was to 25 degrees (with pain to the left).  Strength and motor control of the lower extremities were 5/5.  Physical therapy records dated from October 2004 to January 2005 indicate that range of motion of the lumbar spine was the same as in September 2004.

A March 2005 VA pain management note indicates that the Veteran reported that his back pain was 5/10 and usually averaged 6-7/10.  He indicated that symptoms were better with ice and with walking, but worse with exercise and bending.  He said the pain was constant and getting worse and that his sleep could be disturbed by pain.  Musculoskeletal examination showed loss of normal lordosis, no spasms or scars, and pain on flexion.  Motor and sensory examinations were fully intact.  Decreased reflex was noted for the left ankle.  In August 2005, the Veteran had a lumbar epidural steroid injection (LESI).  

A March 2006 VA pain management note indicates the Veteran underwent a left medial branch block.  It was noted that he was having low back pain, right greater than left with occasional radiation to the left leg.  Later that month, he had a right medial branch block.  An August 2006 physical therapy note indicates the Veteran said that he felt his symptoms were worse following the spinal injections in June 2006.  Most of his pain was on the right thoracolumbar spine radiating into his right foot with occasional tingling in the foot.  It was noted that he was a retired postal worker and planned to attend college in the fall.  On physical examination, range of motion was to 50 degrees of forward bending; back bending was to neutral; lateral side bending was to 25-30 degrees bilaterally; and rotation was to 40-45 degrees bilaterally.  

An October 2006 private clinic note indicates that the Veteran had been having problems with back pain for a number of years and with leg pain for about five months.  It was noted to be quite disabling and the pain was 7/10 even with medication.  The pain was predominately on the right side.  X-rays showed multilevel areas of degeneration and minimal degenerative scoliosis.  The physician noted that a September 2006 MRI showed degeneration at L3-4, L4-5, and L5-S1.  At the L4-5 level on the symptomatic side, he had a disc herniation with free fragment and what appeared to be a facet cyst.  The physician recommended decompressive laminectomy of L3, L4, and L5.    In November 2006, he underwent a multilevel laminectomy at L3, L4, L5, partial L2, removal of facet cysts and disk fragmentation at the L4-5 and L3-4 level, and posterior spinal fusion from L2 to the sacrum.

A January 2007 VA pharmacy note indicates that the Veteran said he was having less pain following spinal fusion surgery.    

A February 2008 VA ambulatory/outpatient care note indicates that post-surgery, the Veteran reported that he still had pain at the uppermost and lowest part of his back with no radiation of pain.  He said that Tylenol with codeine helped.  

The report of the April 2009 VA examination notes the Veteran's history of progressively worsening back pain leading up to 2006 when it became much more frequently painful and then constantly painful.  He also developed sharp, shooting pains mostly into his right buttock and down his right lower extremity. As noted above, he underwent surgery in November 2006.  Since then, he said that the area of his back where the laminectomy and fusion were performed is much less painful, but he developed discomfort at the lower and upper end of the fusion mass.  He said that the pain at the time of the examination was 3-4/10 but that he can sometimes have sharp pain to a 10/10 that lasts at least for a day or two at a time.  He denied any numbness or weakness in his right leg, but did feel "tiredness" in both lower extremities.  He said he had a cane, which he used once in a while when his symptoms really bothered him - once or twice a month.  He said he treated his back pain with acetaminophen and Percocet.  He said he could walk about 1/2-3/4 of a mile before needing to stop and sit down.  He said that he delivered mail for about 23 years but stopped in 2005 when he retired "because of his back."  He said he had not returned to work since.  

On objective physical examination, the Veteran was slightly overweight and in no distress.  It was noted that he had a bilateral Trendelenburg gait.  The Veteran had a vertical midline scar from the bottom of his rib cage to his natal cleft measuring 15.5 cm.  It was well-healed and nontender.  He had slight right lumbar left thoracic scoliosis with a minimal right thoracic hump.  There was minimal, if any, paraspinal muscle spasm on the day of the examination.   Lordosis was slightly flat .  Forward flexion of the lumbar spine was to 50 degrees without pain, and 70 degrees with pain.  Extension was only to 10 degrees.  Lateral flexion was to 10 degrees bilaterally and rotation was to 10 degrees bilaterally.  All of motions, particularly forward flexion and extension, were accompanied by obvious discomfort.  After repeated testing, there was no change in the degree or discomfort, although forward flexion did decrease slightly to about 60 degrees.  Straight leg raising was positive on the right at 45 degrees with hamstring pain only and positive on the left at 40 degrees with hamstring pain only.  On neurological examination, deep tendon reflexes were 1+ at the knees without reinforcement and equivocal at the ankles bilaterally even with reinforcement.  Plantar reflexes were downgoing.  Motor strength was intact.  Sensory was diminished more on the right than the left but in a stocking type of distribution rather than a dermatomal distribution.  Light touch was present throughout both lower extremities.  Vibration was present marginally at the first metatarsophalangeal joint and truly present at the malleoli.  Position sense, however, was present in the great toe bilaterally.  

The assessment was degenerative disc disease (DDD); status post decompressive laminectomy L2-L5; status post posterior lateral fusion L1-S1; right L4-5 degenerative joint disease; by history, L5 radiculopathy secondary to degenerative joint disease (DJD) and DDD.  The examiner noted that review of an April 2009 MRI showed the expected laminectomies and fusions.  The examiner noted that particularly at the L4-5 level, there was or remained a disc osteophyte complex, with moderate stenosis of the foramina.  Particularly, subarticular stenosis was noted on the traversing L5 neural sleeves.  Bilateral facet degenerative changes were also noted.  The examiner indicated that this was entirely compatible with the diagnosis of L5 radiculopathy secondary to DJD.  

III. Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where a Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

A. Psychiatric Disorder

The Veteran's anxiety disorder has been evaluated using the criteria for generalized anxiety disorder under Diagnostic Code 9400.  38 C.F.R. § 4.130 (2010).

Effective November 7, 1996, the rating criteria for all psychiatric disorders, with the exception of eating disorders, are as follows:


General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).


50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

B. Low Back Disability

The Board notes that effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  In this case, the Veteran filed a claim for an increased rating in June 2004.  Hence, only the revised criteria apply.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran's lumbar spine disability was evaluated using the criteria for IVDS.  The Board notes that the medical evidence also indicates that the Veteran has been diagnosed with osteoarthritis of the spine.  Hence, the criteria for arthritis will also be considered.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a , Diagnostic Code 5003 (2010).

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 





20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)


C. L4-5 Radiculitis

The Veteran's left L4-5 radiculitis has been evaluated by analogy to neuritis of the sciatic nerve under Diagnostic Code 8620.  See 38 C.F.R. § 4.20 (2010) (allowing for rating of unlisted disability by analogy to closely related disease or injury).  

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2010).  

Sciatic nerve
8520
Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
8620
Neuritis.
8720
Neuralgia.
38 C.F.R. § 4.124a (2010). 

IV. Legal Analysis

A.  Psychiatric Disorder

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 30 percent for the Veteran's service-connected psychiatric disorder is not warranted during the relevant time period.  

At the outset, the Board notes that, in addition to anxiety neurosis with conversion features, the medical evidence reflects diagnoses of PTSD and dysthymia.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  His treating physicians and the VA examiners have not distinguished the symptoms associated with the service-connected anxiety from those of the nonservice-connected psychiatric disorders.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected anxiety disorder.  

To warrant a higher, 50 percent rating for a mental disorder, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g.  the retention of only highly learned material, forgetting to complete difficulty in establishing and maintaining effective work and social relationships.

Collectively, the competent medical evidence reflects that during the relevant time period, the Veteran's psychiatric symptoms have included primarily anxiety, depression, sleep problems, irritability, and difficulty forming and maintaining relationships.  Overall, the Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), the level of impairment contemplated in the currently assigned 30 percent disability rating.

At no point during the relevant time period did the Veteran's psychiatric symptoms meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence indicates that the Veteran had occasional periods of anxiety and depression that were generally well-controlled with medication.  The Veteran successfully maintained a job at the U.S. Postal Office from 1979 to 2005, retired, and then began taking college courses with a plan to pursue another career.  Despite reports of some marital problems, the Veteran also successfully maintained a marriage for at least 21 years.  At no time did the evidence objectively show that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory to the point where he could only retain highly learned material and would forget to complete tasks; impaired judgment; or impaired abstract thinking.  Rather, the Veteran's speech, thinking, memory and judgment were generally described as normal and acceptable. 

The Board notes that the Veteran was assigned GAF scores ranging from 50 to 60, which is, conceivably, suggestive of a level of impairment greater than that contemplated in the 30 percent rating.  According to the DSM-IV, GAF scores ranging between 41 and 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). In this case, however, the Veteran was not shown to manifest any of the symptoms delineated in the DSM- IV - such as suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Moreover, although his VA outpatient treatment records show GAF scores generally ranging from 50 to 55, it was often noted during these appointments that the Veteran was euthymic, that he did not appear overly anxious, and that his symptoms were well-controlled with medication.  In other words, the symptoms reported and observed by the physician did not match the GAF score assigned.  Furthermore, the April 2009 VA examiner opined that the GAF score should be higher and that a reasonable score would be 60, indicative of mild to moderate symptoms.  The examiner also opined that the Veteran's overall disability picture was best characterized by the criteria contemplated in the 30 percent rating.  The Board emphasizes that a Veteran's symptoms, and not an assigned GAF score, provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

For the above-stated reasons, the Board finds that the Veteran's psychiatric disability picture more nearly approximated the criteria for the 30 percent rather than the 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it logically follows that the criteria for the higher ratings of 70 percent and 100 percent are likewise not met.

B. Low Back Disability with Radiculopathy

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 20 percent for the Veteran's low back disability and an initial rating higher than 10 percent for L4-5 radiculitis of the left lower extremity are not warranted during the relevant time period.  

To warrant a higher, 40 percent rating for a thoracolumbar spine disability, the evidence must show forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal period has forward flexion of the Veteran's lumbar spine been limited to 30 degrees or less nor has there been any evidence of ankylosis.  In this regard, the Board points out that at the very worst, the Veteran's thoracolumbar spine was limited to 40 degrees in September 2004.  Generally, the Veteran had much greater range of forward flexion - to 70 degrees (65 degrees with pain) in July 2004; to 50 degrees in March 2006; and to 50 degrees (without pain) and 70 degrees (with pain) in April 2009.  

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent currently assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Even with repeated testing during the April 2009 VA examination, the examiner noted that forward flexion only decreased slightly to 60 percent; otherwise there was no there was no change in degree or discomfort during repeated range of motion testing.  

The Board has also considered the Veteran's reports of incapacitating episodes.  The revised criteria, which became effective September 26, 2003, sets forth the Formula for Rating IVDS Based on Incapacitating Episodes.  In this case, however, although the Veteran has described having incapacitating episodes and bed rest recommended by a chiropractor, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least four weeks as required for a higher 40 percent rating.

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  Historically, the Veteran described having low back pain radiating into his left buttock and left lower extremity.  He later described pain radiating into his right buttock and right lower extremity.  In an October 2005 rating decision, the RO granted a separate, 10 percent rating for L4-5 radiculitis of the left lower extremity, effective June 15, 2004 (the date of the claim for an increased rating).  

In light of the above, the Board finds that a separate compensable rating for L4-5 radiculopathy of the right lower extremity is not warranted and that a rating higher than 10 percent for L4-5 radiculopathy of the left lower extremity is not warranted.  

The June 2004 VA examination reflects that the Veteran complained of lumbar radiculopathy in the left lower extremity.  In March 2006, the Veteran said he had pain radiating into his lower extremities, right worse than left.  In February 2008, the Veteran denied any radiation of pain.  In April 2009, the Veteran stated that he had had sharp, shooting pains into his right buttock and right lower extremity, which led to him undergoing surgery in November 2006.  Since the surgery, he denied any numbness or weakness in his right leg, but did feel "tiredness" in both lower extremities.  Objectively, the neurologic, motor, and sensory examinations were normal in July 2004; strength and motor control of the lower extremities were 5/5 in September 2004; and motor and sensory examinations were fully intact in March 2005 (although there was decreased reflex in the left ankle).  In April 2009, motor strength was intact; sensory was diminished more on the right than the left but in a stocking distribution rather than dermatomal distribution (i.e., indicative of peripheral neuropathy rather than radiculopathy).  Light touch was present, vibration was marginal at the first metatorsaophalangeal joints, but position sense was present in each great toe. The examiner noted that the Veteran had L5 radiculopathy by history but then noted that the April 2009 MRI results were compatible with a diagnosis of L5 radiculopathy secondary to DJD.  In this case, although there have been subjective complaints of lumbar radiculopathy in each lower extremity, the objective medical evidence has not shown sufficient neurological deficiencies in the right and left lower extremities to warrant a compensable rating under Diagnostic Code 8620 much less a rating higher than the 10 percent already assigned for the left lower extremity.  

C.  All Claims

The Board has considered the Veteran's complaints of increased anxiety and low back pain radiating into his lower extremities.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds the objective medical findings are more persuasive which, as indicated above, do not support ratings higher than those assigned.  

The Board has also considered whether the Veteran's psychiatric disorder, low back disability, or L4-5 radiculitis of the left lower extremity presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disorder, low back disability, or L4-5 radiculitis of the left lower extremity.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any staged rating of the Veteran's psychiatric disorder, low back disorder, and L4-5 radiculitis of the left lower extremity, pursuant to Hart and Fenderson (cited above), and that higher ratings are not warranted for the Veteran's service-connected psychiatric disorder, low back disability, and L4-5 radiculitis of the left lower extremity.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating higher than 30 percent for anxiety neurosis with conversion features is denied.

A rating higher than 20 percent for chronic lumbosacral strain with degenerative osteoarthritis is denied.


An initial rating higher than 10 percent for L4-5 radiculitis of the left lower extremity is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


